DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 and 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 7, 16, and 17 use the term “DVD”.  Acronyms or abbreviations should be defined when they are used.
Claims 8-10 and 18-20 are dependent on claims 6 or 16, and are rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Wachs et al. US 2016/0140274 A1 (“Wachs”).
As to claim 1, Wachs discloses a non-transitory machine readable medium storing executable program instructions which when executed by a data processing system cause the data processing system to perform a method for simulating leakage of sensitive data from a device, the method comprising: 
performing a first dynamic simulation on a plurality of locations, distributed across an integrated circuit (IC), based on a physical model that specifies physical layout of components on the IC, the IC storing or transferring sensitive data in locations of the layout (Paragraphs 19, 29, or 48 – e.g., simulation of the design, including different areas or cells); 
performing an IC level side channel correlation analysis between predicted sensitive data values and a simulated signature at each of the locations based on the results of the first dynamic simulation (Paragraphs 19-22 or 28-31 – e.g., analysis of circuit attributes in order to find possible DPA leaks); 
selecting, based upon the IC level side channel correlation analysis, a subset of the locations for further simulations to simulate leakage of the sensitive data (Figure 7 or Paragraphs 48 or 51-54 – e.g., potential leak locations undergo further analysis).
Allowable Subject Matter
Claims 2-10 and 12-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and, if applicable, to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest a medium or method for simulating leakage of sensitive data having the combination of elements/steps in the claims including, among other elements, the dynamic simulation via voltage drop or wire current draw representing the whole IC, in combination with the simulation and analysis steps of the claims.
Wachs discloses energy and side channel attack analysis, without the same modelling details.
Shumow et al. US 2011/0228926 A1 discloses side channel attack analysis including hardware simulation and power analysis, without the same modelling details.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808.  The examiner can normally be reached on M-F: 6:30AM-5:00PM PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYCE M AISAKA/Primary Examiner, Art Unit 2851